Citation Nr: 1503765	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  12-20 963	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 15, 2006, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from December 1984 to June 1992.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Appeals Management Center (AMC), which granted service connection for PTSD, effective from February 15, 2006.  

In his July 2012 VA Form 9, the Veteran requested a hearing before the Board.  He was scheduled to present video conference testimony before a Veterans Law Judge (VLJ) on September 11, 2013.  However, he failed to report to that hearing.  As the record does not contain further explanation as to why the Veteran failed to report or any additional requests for the hearing to be rescheduled, the Board deems the Veteran's request for a hearing withdrawn.  See 38 C.F.R. § 20.704.


FINDING OF FACT

A claim of service connection for PTSD was not received earlier than February 15, 2006.


CONCLUSION OF LAW

The criteria for an effective date earlier than February 15, 2006, for the award of service connection for PTSD are not met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.105, 3.400 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Additionally, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

The Veteran's claim arises from an appeal of the initial award in conjunction with the grant of service connection.  Once service connection is granted the claim is substantiated and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed.  The claims file, including the electronic evidence, contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the record for references to additional pertinent information not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran's claim of service connection for PTSD was received on February 15, 2006.  He has argued that he showed PTSD symptoms much earlier and therefore should have been awarded an earlier effective date to reflect this.  See July 2012 VA Form 9.

Generally, the effective date of an award of service connection is the day following separation from service if the claim is received within one year of separation; otherwise, the date of receipt of claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

The record does not suggest that the Veteran filed a claim of service connection for PTSD within one year of his separation from service, which separation was in June 1992.  The Veteran has not alleged otherwise.  Thus, the issue turns on when a claim was filed.

The record does not reflect any earlier statement that could be construed as an informal claim prior to the February 2006 claim upon which the current effective date is based.  Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA from a claimant may be considered an informal claim.  38 C.F.R. § 3.155(a).  An informal claim must identify the benefit sought.  Id.

The Veteran filed a formal claim for hypertension, toe fracture, back condition, headaches, nosebleeds, and leg pains in August 1994.  This claim did not mention PTSD or any psychiatric disability and therefore cannot be construed as a claim for PTSD.

The Veteran's  November 1994 Persian Gulf War Registry Examination report shows complaints of nervousness and a recommendation that he seek counselling.  This suggests that the Veteran's symptoms may have been present for several years before the current effective date.  However, this treatment itself is not sufficient to constitute an informal claim of service connection.  Cf. 38 C.F.R. § 3.157(a) (allowing for a report of examination or hospitalization to be accepted as an informal claim for increase or to reopen, but not as an original claim of service connection).

For the purposes of establishing an effective date for the grant of service connection, the critical date is that upon which the Veteran first informed VA of his intent to seek disability benefits for this disability.  The record does not contain any communication from the Veteran prior to February 2006 stating his intent to seek disability benefits for PTSD.  Likewise, there is no presumption that a veteran is seeking service connection for every condition or symptom present at the time of an unrelated VA examination.  Therefore, notation of symptoms cannot be construed as an informal claim.  Thus, the Board finds no earlier claim upon which an earlier effective date can be based.


ORDER

An effective date earlier than February 15, 2006, for service connection for PTSD is denied.


________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


